 

Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, is by and between Endonovo Therapeutics,
Inc., a Delaware corporation (the “Company”), and Bellridge Capital LP(the
“Holder”), and is made pursuant to that certain Securities Purchase Agreement
between the Company and the Holder, dated as of the date hereof (the “Purchase
Agreement”).

 

WHEREAS, pursuant to the terms of and in order to induce the Holder to enter
into the Purchase Agreement, the Company and the Holder have agreed to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Holder hereby agree as follows:

 

1. Mandatory Registration. The Company shall file a registration statement with
the Securities and Exchange Commission (the “SEC”) which seeks to register the
shares of the Company’s common stock, par value $0.0001 (the “Common Stock”)
issuable to the Holder pursuant to the terms of the Purchase Agreement (the
“Registerable Securities”) under the Securities Act of 1933 (the “1933 Act”) and
pursuant to the applicable rule and regulations of the SEC, no later than
forty-five (45) days after the final closing date of the Purchase Agreement. The
Company will use its best efforts to cause such registration statement to be
declared effective by the SEC within ninety (90) days after the initial filing
with the SEC.

 

2. Cooperation with Company. The Holder will cooperate with the Company in all
respects in connection with this Agreement, including, timely supplying all
information reasonably requested by the Company and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registerable Securities, at no expense to the Holder.

 

3. Registration Procedures. If and whenever the Company is required by any of
the provisions of this Agreement to use its best efforts to effect the
registration of any of the Registerable Securities under the 1933 Act, the
Company shall (except as otherwise provided in this Agreement), as expeditiously
as possible:

 

a. prepare and file with the SEC a registration statement using its best efforts
to cause such registration statement to become effective and remain effective
until all the Registerable Securities are sold or become capable of being
publicly sold without registration under the 1933 Act.

 

b. prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the 1933 Act with respect to the sale or other disposition of all
securities covered by such registration statement whenever the Holder shall
desire to sell or otherwise dispose of the same (including prospectus
supplements with respect to the sales of securities from time to time in
connection with a registration statement pursuant to Rule 415 of the SEC);

 

c. furnish to the Holder such numbers of copies of a summary prospectus or other
prospectus, including a preliminary prospectus or any amendment or supplement to
any prospectus, in conformity with the requirements of the 1933 Act, and such
other documents, as the Holder may reasonably request in order to facilitate the
public sale or other disposition of the securities owned by the Holder;

 



   

 

 



d. use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as the Holder shall reasonably request, and do any and all other
acts and things which may be necessary or advisable to enable the Holder to
consummate the public sale or other disposition in such jurisdiction of the
securities owned by the Holder, except that the Company shall not for any such
purpose be required to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified or to file therein any general
consent to service of process;

 

e. use its best efforts to list such securities on any securities exchange on
which any securities of the Company is then listed, if the listing of such
securities is then permitted under the rules of such exchange;

 

f. enter into and perform its obligations under an underwriting agreement, if
the offering is an underwritten offering, in usual and customary form, with the
managing underwriter or underwriters of such underwritten offering;

 

g. notify the Holder of Registerable Securities covered by such registration
statement, at any time when a prospectus relating thereto covered by such
registration statement is required to be delivered under the 1933 Act, of the
happening of any event of which it has knowledge as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and

 

h. furnish, at the request of the Holder on the date such Registerable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such Registerable Securities are not being sold through
underwriters, on the date the registration statement with respect to such
Registerable Securities becomes effective, (i) an opinion, dated such date, of
the counsel representing the Company for the purpose of such registration,
addressed to the underwriters, if any, and to the Holder, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as the Holder may reasonably request and are customarily included in
such an opinion and (ii) letters, dated, respectively, (1) the effective date of
the registration statement and (2) the date such Registerable Securities are
delivered to the underwriters, if any, for sale pursuant to such registration
from a firm of independent certified public accountants of recognized standing
reasonably selected by the Company, addressed to the underwriters, if any, and
to the Holder, covering such financial, statistical and accounting matters with
respect to the registration in respect of which such letters are being given as
the Holder may reasonably request and are customarily included in such letters.

 

4. Expenses. All expenses incurred in any registration of the Holder’s
Registerable Securities under this Agreement shall be paid by the Company,
including, without limitation, printing expenses, fees and disbursements of
counsel for the Company, expenses of any audits to which the Company shall agree
or which shall be necessary to comply with governmental requirements in
connection with any such registration, all registration and filing fees for the
Holder’s Registerable Securities under federal and State securities laws, and
expenses of complying with the securities or blue sky laws of any jurisdictions
pursuant to Section 3(h)(i); provided, however, the Company shall not be liable
for (a) any discounts or commissions to any underwriter; (b) any stock transfer
taxes incurred with respect to Registerable Securities sold in the Offering or
(c) the fees and expenses of counsel for any Holder, provided that the Company
will pay the costs and expenses of Company counsel when the Company’s counsel is
representing any or all selling security holders.

 

  2 

 



 

5. Indemnification. In the event any Registerable Securities are included in a
registration statement pursuant to this Agreement:

 

a. Company Indemnity. Without limitation of any other indemnity provided to the
Holder, to the extent permitted by law, the Company shall indemnify and hold
harmless the Holder, its affiliates, officers, directors and partners, any
underwriter (as defined in the 1933 Act) for the Holder, and each person, if
any, who controls the Holder or underwriter (within the meaning of the 1933 Act
or the Securities Exchange Act of 1934 (the “Exchange Act”), against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the 1933 Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any alleged untrue
statement of a material fact contained in such registration statement including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the 1933 Act, the Exchange Act, or any state securities law or any
rule or regulation promulgated under the 1933 Act, the Exchange Act or any state
securities law, and the Company shall reimburse each such Holder, affiliate,
officer or director or partner, underwriter or controlling person for any legal
or other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to the Holder in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by any such Holder or any other officer, director or controlling
person thereof.

 

b. Holder Indemnity. The Holder shall indemnify and hold harmless the Company,
its affiliates, its counsel, officers, directors and representatives, any
underwriter (as defined in the 1933 Act) and each person, if any, who controls
the Company or the underwriter (within the meaning of the 1933 Act or the
Exchange Act, against any losses, claims, damages or liabilities (joint or
several) to which they may become subject under the 1933 Act, the Exchange Act
or any state securities law, and the Company shall reimburse each such Holder,
affiliate, officer or director or partner, underwriter or controlling person for
any legal or other expenses incurred by them in connection with investigating or
defending any loss, claim, damage, liability or action; insofar as such losses,
claims, damages or liabilities (or actions and respect thereof) arise out of or
are based upon any statements or information provided by the Holder to the
Company expressly for use in connection with the offer or sale of Registerable
Securities.

 

c. Notice; Right to Defend. Promptly after receipt by an indemnified party under
this Section 5 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 5
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in and if the
indemnifying party agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnified party with
respect to such claim, jointly with any other indemnifying party similarly
noticed, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if the indemnified party reasonably believes that
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Agreement only if and to the extent that such failure is
prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Agreement.

 

  3 

 

 

d. Contribution. If the indemnification provided for in this Agreement is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the responsibility of the
indemnifying party on the one hand and the indemnified party on the other hand
in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount the Holder shall be obligated to
contribute pursuant to this Agreement shall be limited to an amount equal to the
proceeds to such Holder of the Registerable Securities sold pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which the Holder has otherwise been required
to pay in respect of such loss, claim, damage, liability or action or any
substantially similar loss, claim, damage, liability or action arising from the
sale of such Registerable Securities).

 

e. Survival of Indemnity. The indemnification provided by this Agreement shall
be a continuing right to indemnification and shall survive the registration and
sale of any Registerable Securities by any person entitled to indemnification
hereunder and the expiration or termination of this Agreement.

 

6. Remedies.

 

a. Time is of Essence. The Company agrees that time is of the essence of each of
the covenants contained herein and that, in the event of a dispute hereunder,
this Agreement is to be interpreted and construed in a manner that will enable
the Holder to sell its Registerable Securities as quickly as possible after the
Holder has indicated to the Company that they desire its Registerable Securities
to be registered. Any delay on the part of the Company not expressly permitted
under this Agreement, whether material or not, shall be deemed a material breach
of this Agreement.

 

b. Remedies Upon Default or Delay. The Company acknowledges the breach of any
part of this Agreement may cause irreparable harm to the Holder and that
monetary damages alone may be inadequate. The Company therefore agrees that the
Holder shall be entitled to injunctive relief or such other applicable remedy as
a court of competent jurisdiction may provide. Nothing contained herein will be
construed to limit the Holder’s right to any remedies at law, including recovery
of damages for breach of any part of this Agreement.

 

  4 

 

 



7. Notices.

 

a. All communications under this Agreement shall be in writing and shall be
mailed by first class mail, postage prepaid, or telegraphed or telexed with
confirmation of receipt or delivered by hand or by overnight delivery service,

 

b.    If to the Company, at:

 

       If to the Holder:

 

       Endonovo Therapeutics, Inc.

       6320 Canoga Avenue, 15th Floor

       Woodland Hills Ca 9167

       Attn:

 

or at such other address as it may have furnished in writing to the Holder of
Registerable Securities at the time outstanding, or

 

c.     If to the Holder:

 

Attn:

 

d. Any notice so addressed, when mailed by registered or certified mail shall be
deemed to be given three (3) days after so mailed, when telegraphed or telexed
shall be deemed to be given when transmitted, or when delivered by hand or
overnight shall be deemed to be given when delivered.

 

8. Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Company and the Holder.

 

9. Amendment and Waiver. This Agreement may be amended, and the observance of
any term of this Agreement may be waived, but only with the written consent of
the Company and the Holder; provided, however, that no such amendment or waiver
shall take away any registration right of the Holder or reduce the amount of
reimbursable costs to the Holder in connection with any registration hereunder
without the consent of such Holder. No delay on the part of any party in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any party of any right, power or remedy
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

 

10. Counterparts; Attorney’s Fees. One or more counterparts of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument. The prevailing
party in any action or proceeding relating to or arising out of this Agreement
shall recover its reasonable attorney’s fees and other costs from the
non-prevailing party, in addition to any other relief to which such prevailing
party is entitled.

 

11. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York, without giving effect to
conflicts of law principles.

 

12. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

13. Headings. The headings in this Agreement are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

[Intentionally Blank]

 

  5 

 

 



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the ___
day of ___, 2016.

 

ENDONOVO THERAPEUTICS, INC.   BELLRIDGE CAPITAL, LP                 By /s/ By:
/s/   Name:   Name:     Title:   Title:                             By __Alan
Collier CEO______       Name:         Title:        



      With a copy to (which shall not constitute notice):      With a copy to
(which shall not constitute notice):

 



[SIGNATURE PAGE FOR REGISTRATION RIGHTS AGREEMENT]

 

  6 

 

 

 

